                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BURT A. SMITH,

               Plaintiff,

       v.                                                Case No. 3:18-cv-01991-JPG-GCS

BILLY MAY,

               Defendant.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The parties have filed a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). (ECF No. 24.) That rule allows the parties to dismiss a case on their

own if they file a joint stipulation signed by all parties. Having met the requirements of the rule,

the Court FINDS that this case is DISMISSED WITH PREJUDICE. The Court DIRECTS the

Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: JULY 15, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              U.S. DISTRICT JUDGE
